DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 7/29/2021 is entered and acknowledged by the Examiner. Claims 1 and 11 have been amended.  Claims1-20 are currently pending in the instant application. 


Response to Arguments


Applicant's arguments filed on 7/29/2021 with respect to pending claims above have been fully considered but they are not persuasive for the following reasons:

(i) In response to the applicant’s remark:  “Importantly, Plenderleith does not disclose a database proxy configuration that includes both a computing device and a hardware-accelerated database proxy module that is separate from the computing device, as now recited in amended claim 1. See id. at Fig. 5. Instead, the database proxy of Plenderleith includes access control, cache management, and a number of engines. See id. None of the components of the database proxy are described as a hardware-accelerated database proxy module, much less as such a module that is separate from a computing device. Indeed, Plenderleith only includes a general statement that components may be implemented as computer hardware and/or as instructions executable by computer hardware. See id. at col. 7, Il. 30-34. Therefore, Plenderleith does not disclose the specific configuration for the database proxy now recited in amended claim 1. Consequently, Plenderleith cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1.” Page 9 Lines 11-18. 


During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification). This means that the words of the claim must be given their plain meaning unless; the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
Based on the broadest reasonable interpretation of “a hardware-accelerated database proxy module being separate from the computing device…”, the examiner interprets such that a hardware-accelerate database proxy module being separate from the computing device as any hardware related to a computing device/database proxy system that is separate from the computing device/database proxy.
Specifically, Plenderleith discloses a hardware-accelerated database proxy module being separate from the computing device including (the database proxy may be implemented on hardware and/or software on one or more computers, servers, nodes, and/or computing devices such as computing system 2000 [Col 7 lines 47-64].  The client-side database proxy may be implemented on or as a separate system or device from database client.  Additionally, the database proxy may be implemented on the same or separate from the database [Col 5 lines 29-41], [Col 6 lines 33-42], [Fig. 2-4], [Col 12 lines 20-25].  Network interface allows data to be exchanged between the computer systems, which may be implemented on one or more server nodes, database engines head nodes, and various I/O devices [Col 19 lines 3-24]). Therefore, the . 


Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 8/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Plenderleith Pat. No.: (US 10,061,852 B1) (hereinafter “Plenderleith”).

With respect to claim 1: Plenderleith discloses a database proxy comprising: 
a computing device including (computer system implementing a data proxy [Col 7 lines 47-64], [Fig. 5],  [Col 16 lines 57-Col 17 lines 6], [Fig. 11]):
one or more processors (computer system having one or more processors [Col 17 lines 7-10]); 

a first bus interface (computer system having I/O interface and various types of peripheral buses [Col 17 lines 10-15], [Col 18 lines 51-65]);
a network interface coupling the database proxy to one or more networks (the database proxy can communicate with a database client and database via an internet network [Col 5 lines 50-62], [Col 7 lines 1-5], the computer system implementing the database proxy includes a network interface [Col 17 lines 10-12], [Col 17 lines 24-28]);
a hardware-accelerated database proxy module being separate from the computing device including (the database proxy may be implemented on hardware and/or software on one or more computers, servers, nodes, and/or computing devices such as computing system 2000 [Col 7 lines 47-64].  The client-side database proxy may be implemented on or as a separate system or device from database client.  Additionally, the database proxy may be implemented on the same or separate from the database [Col 5 lines 29-41], [Col 6 lines 33-42], [Fig. 2-4], [Col 12 lines 20-25].  Network interface allows data to be exchanged between the computer systems, which may be implemented on one or more server nodes, database engines head nodes, and various I/O devices [Col 19 lines 3-24]). 
a second bus interface coupled to the first bus interface via one or more buses (computing systems 2000 includes various types of peripherals for I/O traffic [Col 18 lines 51-65]); 
a request processor (the database proxy may be implemented on a computer or server that includes one or more processors [Col 5 lines 35-41], [Col 6 lines 38-42], [Col 16 lines 41-56]);
wherein the database proxy is configured to (database proxy [Fig. 5]):
receive a database read request from a client via the one or more networks and the network interface (the database proxy receives a query request from the database client via a network [Col 5 lines 15-51], [Col 6 lines 16-42]);
forward the database read request to the request processor using the one or more buses (the database proxy receives the request from the database client and determines whether the database proxy has the requested data by utilizing various modules such as the result cache, query engine and cache management Col 7 line 47- Col 8 line59], computer system 2000 having a plurality of processors [Fig. 11]);

return results of the database read request to the client (the database proxy returning the result to the database client [Col 3 lines 56-66]).

With respect to claim 2: Plenderleith discloses the database proxy of claim 1 as set forth above. 
Plenderleith discloses wherein the computing device further includes a flash memory interface for accessing one or more flash memory devices (computer system 2000 includes flash-type memory or any other type of memory [Col 17 lines 51-63]).

With respect to claim 3: Plenderleith discloses the database proxy of claim 1 as set forth above. 
Plenderleith discloses wherein the database proxy module further includes a flash memory interface for accessing one or more flash memory devices (the result cache of the database proxy may be an in-memory cache, such as system memory [Col 8 lines 16-20], the database proxy may be implemented on computer system 2000 which includes flash-type memory or any other type of memory [Col 17 lines 51-63]).

With respect to claim 4: Plenderleith discloses the database proxy of claim 1 as set forth above. 
Plenderleith discloses wherein the database proxy module further includes one or more auxiliary compute modules providing support for one or more of compression, decompression, encryption, security, or artificial intelligence inferencing (database proxy having an encryption engine to increase security [Col 4 lines 3-13], [Fig. 5]).

With respect to claim 5: Plenderleith discloses the database proxy of claim 1 as set forth above. 
Plenderleith discloses wherein the one or more buses include one or more Industry Standard Architecture (ISA), Extended ISA (EISA), a Peripheral Component Interface (PCI), or 
	
With respect to claim 6: Plenderleith discloses the database proxy of claim 1 as set forth above. 
Plenderleith discloses wherein the request processor includes an index converter or a key-value engine (index and key values are used to identify data stored in the result cache [Col 13 lines 26-31], [Col 16 lines 2-8], [Col 16 lines 20-26], Col 3 lines 25-28]).

With respect to claim 7: Plenderleith discloses the database proxy of claim 1 as set forth above. 
wherein the memory includes machine-readable code executable by the one or more processors to (system memory contains program instructions that are executable by processor [Col 17 lines 60-65]):
receive the database read request (the database proxy receive a query or update request from the database clients [Col 5 lines 15-40], [Col 6 lines 16-42]); 
forward the database read request to the request processor (the database proxy receives the request from the database client and determines whether the database proxy has the requested data by utilizing various modules such as the result cache, query engine and cache management Col 7 line 47- Col 8 line59], computer system 2000 having a plurality of processors [Fig. 11]).

With respect to claim 13: Plenderleith discloses the database proxy of claim 1 as set forth above. 
Plenderleith discloses wherein the computing device and the database proxy module comprise a system on a chip or the database proxy module is a board separate from the computing device (the database proxy can be implemented on a server, hardware and/or software on one or more computers, nodes, and/or computing devices or on a computer hardware, as instructions directly or indirectly executed by computer hardware, a microprocessor or computer system, or any combination [Col 7 lines 30-45, 47-64],  [Col 5 lines 35-41], [Col 6 lines 38-42].  Therefore, the database proxy may be a separate piece of hardware on the computing device).

With respect to claim 14: Plenderleith discloses the database proxy of claim 1 as set forth above. 
Plenderleith discloses wherein the database proxy is further configured to process database write requests, database update requests, or database delete requests (the database proxy receiving an update request from the database client [Col 5 lines 25-30, 42-45]).

With respect to claim 15: Plenderleith discloses a method of processing database read requests using a database proxy, the method comprising:
receiving, via a network interface of a computing device, a database read request from a client (the database proxy receives a query request from the database client via a network [Col 5 lines 15-51], [Col 6 lines 16-42]);
forwarding, using one or more buses, the database read request to a request processor of a hardware accelerated database proxy module, the database proxy module being separate from the computing device (the database proxy receives the request from the database client and determines whether the database proxy has the requested data by utilizing various modules such as the result cache, query engine and cache management Col 7 line 47- Col 8 line59], computer system 2000 having a plurality of processors [Fig. 11], computer system having I/O interface and various types of peripheral buses [Col 17 lines 10-15], [Col 18 lines 51-65], the database proxy can be implemented on a server, hardware and/or software on one or more computers, nodes, and/or computing devices or on a computer hardware, as instructions directly or indirectly executed by computer hardware, a microprocessor or computer system, or any combination [Col 7 lines 30-45, 47-64],  [Col 5 lines 35-41], [Col 6 lines 38-42].  Therefore, the database proxy may be a separate piece of hardware on or from the computing device);
processing, by the request processor, the database read request (the query engine and result cache determines whether the database proxy has the requested data [Col 3 lines 36-66], [Col 10 lines8-23]); 
returning, by the request processor, results of the database read request to the computing device using the one or more buses (the database proxy retrieving the data from the result cache in order to return to the database client [Col 3 lines 36-66], [Col 14 lines 1-17]);


With respect to claim 16, they do not teach or further define over the limitations in claim 4, respectively. Therefore claim 16 is rejected for the same reasons as set forth in claim 4.

With respect to claim 20, they do not teach or further define over the limitations in claim 6, respectively. Therefore claim 20 is rejected for the same reasons as set forth in claim 6.



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 9-10, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith Pat. No.: (US 10,061,852 B1) (hereinafter “Plenderleith”) at applied to claims 1-7, 13-16 and 20 above, further in view of Ly et al Pub. No.: (US 2009/0094371 A1) (hereinafter "Ly”).

With respect to claim 9: Plenderleith discloses the database proxy of claim 1 as set forth above. 
wherein to process the database read request, the request processor is configured to (the query or update request received from the database clients are processed [Col 5 lines 15-40], [Col 6 lines 16-42]):
forward the database read request to a second database proxy using the network interface (the client side database proxy forwarding the request to another database proxy [Col 15 lines 25-35]); 
when the database read request is assigned to the database proxy:
process the database read request using data stored in a cache accessible through a memory interface of the database proxy module when data associated with the database read request is stored in the cache (the database proxy determines if the requested data is in the cache of the database proxy, if it is then the data is returned to the database client [Col 3 lines 36- Col 4 line 2], [Col 5 lines 15-40], [Col 6 lines 16-42], [Col 10 lines 8-23]):
forward the database read request to a database server using the network interface (the database proxy forwards the request to the database server if it does not have the requested data in cache Col 10 lines 24-27]);
receive the results of the database read request from the database server (the database proxy receiving the data from the database server [Col 10 lines 24-42]);
However, Plenderleith does not explicitly disclose determine whether the database read request is assigned to the database proxy;

Ly discloses determine whether the database read request is assigned to the database proxy (the proxy determines if the message was assigned to itself, if it is determined the message was assigned to another proxy, the message is then forwarded to the other proxy [0035-0036], [0046], [0058]);
when the database read request is not assigned to the database proxy, forward the database read request to a second database proxy using the network interface (if it is determined that the message was assigned to another proxy, the message is then forwarded to the other proxy [0035-0036], [0046], [0058]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Plenderleith in view of Ly in order to determine whether a request is assigned to the proxy and forward the request if the request is not assigned to the proxy;
One of ordinary skill in the art would have been motivated because it would allow the appropriate proxy to handle to request in order to improve performance [Ly: abstract].

With respect to claim 10: Plenderleith-Ly discloses the database proxy of claim 9 as set forth above. 
Plenderleith discloses wherein when the database read request is assigned to the database proxy, the request processor is further configured to store the results of the database read request in the cache using the memory interface (the database proxy stores the data in the cache [Col 3 lines 1-5], [Col 3 lines 55-65]).

With respect to claim 12: Plenderleith-Ly discloses the database proxy of claim 10 as set forth above. 
Plenderleith discloses wherein the cache is accessed via a hybrid memory management unit (computer system 2000 includes one or more system memories, the system memories includes one or more cache, static random access memory, DRAM, RDRAM, EDO, etc. [Col 17 lines 52-67]).

.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith Pat. No.: (US 10,061,852 B1) (hereinafter “Plenderleith”) in view of Ly et al Pub. No.: (US 2009/0094371 A1) (hereinafter "Ly”) as applied to claims 9-10, 12 and 17-18 above, further in view of view of Smith Pat. No.: (US 6,341,311 B1) (hereinafter “Smith”).

With respect to claim 11: Plenderleith-Ly discloses the database proxy of claim 10 as set forth above. 
wherein to determine whether the database read request is assigned to the database proxy, the request processor is configured to:
Plenderleith discloses hashes information associated with the database read request to create a hash value (a hash scheme is implemented to determine a location with which the appropriate result cache is accessed to service a query request [Col 8 lines30-35]);
However, Plenderleith-Ly does not explicitly disclose creating a hash value;
compares the hash value to one or more ranges of hash values assigned to the database proxy;
Smith discloses creating a hash value (computing a hash value for each server name [Col 5 lines 18-28]);
compare the hash value to one or more ranges of hash values assigned to the database proxy (determining the proxy server with the highest combined hash value [Col 5 lines 18-28]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Plenderleith-Ly in view of Smith in order to create a hash value and compare with the hash value of the database proxy;
One of ordinary skill in the art would have been motivated because it would retrieve the corresponding record from the proxy cache to determine where the URL object is stored [Smith: Col 5 lines 18-28].

.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Plenderleith Pat. No.: (US 10,061,852 B1) (hereinafter “Plenderleith”) at applied to claims 1-7, 13-16 and 20 above, further in view of Kloba et al Pat. No.: (US 8,595,308 B1) (hereinafter "Kloba”).

With respect to claim 8: Plenderleith discloses the database proxy of claim 7 as set forth above. 
However, Plenderleith does not explicitly disclose wherein the machine-readable code includes a TCP/IP stack;
Kloba discloses wherein the machine-readable code includes a TCP/IP stack (server communication module is a TCP/IP stack [Col 9 lines 28-38]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Plenderleith in view of Kloba in order to include a TCP/IP stack;
One of ordinary skill in the art would have been motivated because it would provide communication between the database proxy and the database client entities external to the database proxy [Kloba: Col 9 lines 28-41].


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Andreev et al Pat. No.: (US 7,870,120 B1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Method and system for processing a database query by a proxy server).

Mobbs et al. Pub. No.: (US 2017/0195449 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Smart proxy for data sources).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/T.D.D/Examiner, Art Unit 2446                      

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446